Title: Horatio G. Spafford to Thomas Jefferson, 5 October 1819
From: Spafford, Horatio Gates
To: Jefferson, Thomas


					
						Esteemed Friend—
						Spafford’s Settlement,
							P., 10 Mo. 5, ‘19.
					
					I was duly favored with thy reply to my last Letter, as, indeed, I have always been, by every friendly attention from thee, for which I pray thee to accept my most hearty acknowledgements. To be thus honored, is among the most considerable of the consolations of this life. now beg leave to trouble thee with one request:—and can assure thee I am exceedingly afflicted by the necessity that compels me to presume thus on thy good-offices, asking of thee to take so much trouble on my account.
					Thou knowest somewhat of my literary labors, & of the public approbation they gained me. Probably thou didst not know that the loss of all my property, principally by the failure of Booksellers, indebted to me, was the cause of my coming to these woods. I hoped, by great exertions, to make something here in settling my lands—&, perhaps, to regain my health. I have made great exertions, & have encountered severe privations;—‘looking forward in hope.’ Unhappily, a difficulty about the title to these lands, checks my course, & will probably induce me to abandon the Settlement, and all hopes from it. This is an affliction that seizes upon my spirits the more, as, in my 42d. year, it finds me suffering under the effects of a chronic rheumatism that makes me a sort of cripple. I must wait, here, a legal decision;—but my only remaining hope, now, is in my goose-quill!!—I must return to the State of New York, & resume my literary labors. A second edition of my Gazetteer of New York is called for—& may well appear now after the next Census.
					
					In collecting for that Work, I travelled into about 400 Townships of N.Y., & devoted to it more than 3 years’ time. I have paid more than 1000. dolls. to the United States, for postage—& I never held any office under the government, except that I now hold, of Post-Master, at this place. Could I get the appointment to take the next Census of New York, it would aid me very much. I venture to say no other person Knows the State better than myself. I have done that State some service—& have always been a good Citizen. I now solicit this business, & entreat thee to ask it for me of the President, who, I am sure, ‘will not say thee nay.’ If I did not feel my absolute right to some favor from the government, I would not presume to make this appeal. I verily believe that more of the people of that State would sign a petition for me, for this office, than for any other man in it. I pray thee to forgive this freedom. Wilt thou speak for me, to the President? Clinton persecutes me—have I no friend? Excuse my despair—& may God bless thee. With great esteem, thy grateful friend,
					
						
							H. G. Spafford.
						
					
				